Citation Nr: 0421748	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  03-09 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a low back 
disability secondary to service-connected right knee 
disability.

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right meniscectomy with right knee 
instability.

3.  Entitlement to an increased rating for residuals of a 
right meniscectomy with arthritis of the right knee, 
currently assigned a 10 percent evaluation.

4.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from November 1944 to May 
1947 and October 1950 to December 1951.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Manchester, 
New Hampshire, Regional Office (RO), which, in part, 
confirmed a 10 percent evaluation for residuals of a right 
meniscectomy with degenerative joint disease of the right 
knee, assigned a separate 20 percent evaluation for residuals 
of a right meniscectomy with instability of the right knee, 
denied secondary service connection for a low back 
disability, and denied a total rating based upon individual 
unemployability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) explained 
that there was a legal distinction between a claim for an 
"original" rating and an "increased" rating claim.  In 
light of the aforestated legal distinction in Fenderson, the 
Board has reframed the right knee instability rating issue as 
that delineated on the title page of this decision.  

In January 2002, appellant expressly withdrew a service 
connection claim for a right Achilles tendon tear.  A July 
2003 RO hearing was held.  A February 2004 videoconference 
hearing was held before the undersigned Board Member, during 
which appellant expressly withdrew a bilateral hearing loss 
disability rating issue from appellate status.  The Board 
construes the appellate issues as those delineated on the 
title page of this decision, and will proceed accordingly.


FINDINGS OF FACT

1.  It has not been shown, by credible competent evidence, 
that appellant's low back disability is related to a service-
connected right knee disability.  

2.  The appellant's service-connected right knee disabilities 
are manifested primarily by painful motion, instability, and 
arthritic joint pathology.  The clinical evidence reveals 
normal 0 degrees right knee extension, and no less than 125 
degrees' flexion.  The right knee has been medically 
described as having only slight ligamentous 
laxity/instability.  No more than slight limitation of motion 
or moderate instability of the right knee has been 
demonstrated.

3.  Appellant graduated high school and a state police 
academy.

4.  Appellant has had occupational experience primarily as a 
full time state trooper criminal investigator, liquor 
distributor sales representative, and real estate broker, and 
as a part-time, self-employed custom woodworker.

5.  Appellant reportedly has not been gainfully employed 
since the mid-1980's (although he was a part-time, self-
employed custom woodworker until 2001).

6.  Appellant's service-connected disabilities are bilateral 
hearing loss, currently assigned a 50 percent evaluation; 
residuals of a right meniscectomy with right knee 
instability, currently assigned a 20 percent evaluation; 
residuals of a right meniscectomy with degenerative joint 
disease of the right knee, currently assigned a 10 percent 
evaluation; and tinnitus, currently assigned a 10 percent 
evaluation (for a combined 70 percent evaluation).  

7.  It is as likely as not that appellant's service-connected 
disabilities are of sufficient severity as would prevent him 
from engaging in some form of substantially gainful 
employment, even of a relatively sedentary, nonstrenuous 
nature.


CONCLUSIONS OF LAW

1.  Appellant's low back disability was not proximately due 
to, the result of, or aggravated by a service-connected right 
knee disability.  38 C.F.R. § 3.310(a) (2003); Allen v. 
Brown, 7 Vet. App. 439 (1995).

2.  The criteria for an initial evaluation in excess of 20 
percent for right knee instability, status post meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Code 5257 (2003).

3.  The criteria for an increased rating in excess of 10 
percent for right knee arthritis, status post meniscectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 
4.71a, Codes 5003-5010, 5260, 5261 (2003).

4.  With resolution of all reasonable doubt, appellant does 
have service-connected disabilities that are sufficient to 
produce unemployability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16(a) 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With regards to a procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on the appellate issues in 
question.  A comprehensive medical history and detailed 
findings with respect to the service-connected right knee 
disabilities over the years are documented in the medical 
evidence.  Additionally, recent November 2001 and July 2003 
VA orthopedic examinations were conducted, which are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected right knee 
disabilities at issue; and included medical opinion as to the 
etiology of his low back disability, for which secondary 
service connection is sought.  Furthermore, numerous VA 
outpatient clinical records are associated with the claims 
folders.  Appellant has also submitted private medical 
records dealing with the right knee disabilities and other 
conditions, including recent 2004 private medical statements 
accompanied by a waiver of initial originating agency 
jurisdiction.  Although Social Security Administration (SSA) 
records were sought, in a March 2002 response, it was 
divulged that such records had been destroyed.  However, a 
September 1987 decision by an SSA Administrative Law Judge 
(ALJ) was obtained and associated with the claims folders, as 
well as appellant's VA Vocational Rehabilitation counseling 
records file, which shed light upon the unemployability issue 
on appeal.  There is no indication that more recent, relevant 
medical records exist that would indicate a greater degree of 
severity of the service-connected right knee disabilities 
than that shown in said VA examinations and other evidence of 
record.  Additionally, appellant has had an opportunity to 
submit medical records and other documents.  It does not 
appear that appellant or his representative has informed the 
VA of the existence of any available, additional, specific 
competent evidence that might prove to be material concerning 
said appellate issues in question.  See the Veterans Claims 
Assistance Act of 2000.  

Additionally, appellant was issued Statements of the Case and 
a Supplemental Statement of the Case, which included relevant 
laws and regulations, discussion of relevant clinical 
evidence and the Veterans Claims Assistance Act of 2000 and 
its applicability, and a detailed explanation of the 
rationale for the adverse decision.  

In a recent case, Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), which replaced the opinion in 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a VCAA notice must be provided to a 
claimant prior to the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  In the 
instant case, the February 2002 initial adverse rating 
decision on the appellate issues was after the RO issued pre-
adjudication May 2001 and February 2002 VCAA notices on the 
service connection and disability rating claims in question, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Furthermore, appellant's 
subsequent responses have indicated that he does not have any 
additional evidence to submit.  See in particular, 
appellant's February 2002 written statement.  It should also 
be pointed out that since the Board in the decision herein 
has awarded a total rating based upon individual 
unemployability, any lack of a VCAA notice on said appellate 
issue is obviously nonprejudicial.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. §  20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); and Miles 
v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issues in question.  


Evidence

Appellant's service medical records indicate that he 
experienced slight right knee pain on motion, apparently 
secondary to an injury.  The right knee was otherwise 
unremarkable.  Parenthetically, appellant's service medical 
records do not include any complaints, findings, or diagnoses 
pertaining to a low back disability.  

Private medical records reveal that in March 1983, appellant 
twisted his right knee while exiting a car; and a torn medial 
meniscus was diagnosed.  In June 1983, he underwent 
arthroscopy/arthrogram with partial meniscectomy for a torn 
right meniscal posterior horn.  In September 1983, an 
arthrogram revealed a loose cartilaginous fragment.  In a 
February 1984 written statement, a private physician 
"G.C.", M.D., opined that appellant was permanently 
disabled from his right knee and required further surgery.  

A September 1987 SSA ALJ's decision noted that the clinical 
evidence of record showed a history of low back problems 
since 1974; that in September 1984, a private treating 
chiropractor reported that x-rays of the lumbar spine had 
shown degenerative changes and clinical findings had shown 
essentially normal leg muscle strength and slight limitation 
of right knee motion; that in April 1985, chronic instability 
of the lumbar spine and right knee was diagnosed; that in 
June 1985, an orthopedic examination had shown a good gait 
and no instability of the right knee with diagnosed chronic 
lumbar strain and right knee weakness, resulting in appellant 
being partially disabled; and that in 1986, x-rays had shown 
a normal right knee and only minimal degenerative changes of 
the lumbar spine.  The ALJ determined that appellant had not 
engaged in substantially gainful activity since March 1984; 
that his low back/right knee pain precluded heavy work 
activity; that there were no nonexertional limitations; and 
that he was able to perform at least light work, such as his 
prior position as a liquor business sales representative.  
However, it was held that on account of his advanced age as 
of November 1986, work opportunities had become compromised 
and he was totally disabled within the meaning of the Social 
Security Act.  

Private clinical records revealed that in 1997, appellant was 
treated for a left Achilles tendon partial tear.  In 1999, a 
left medial meniscal tear was assessed and a partial left 
medial meniscectomy was performed in June 1999.  

In an August 2000 written statement, a private chiropractor 
"T.H.P.", D.C., reported treating appellant for the past 14 
years "primarily for injuries sustained in a work related 
incident.  The work related injuries affected his low back 
area causing a chronic knee problem."  

An August 2000 VA general medical examination, it was 
reported that appellant had retired 26 years earlier due to 
knee and back problems.  He reported having had multiple 
arthroscopic procedures on the right knee and that three 
years ago, the right knee collapsed, resulting in a right 
Achilles tendon tear.  His complaints included occasional 
right knee pain, weakness, stiffness, occasional giving way, 
fatigability, lack of endurance, flare-ups occurring every 
one to two weeks lasting one to two days, and moderate knee 
pain caused by excess activity, alleviated by rest and 
Tylenol.  Occasionally he would utilize crutches and a cane, 
and he wore an elastic knee brace.  Clinically, gait was 
normal despite a slight (10 degrees) genu varum of the right 
knee.  Measurements of the lower extremities were equal, 
except for slight (one inch) atrophy of the right calf.  The 
right knee had a well-healed, 3 and 1/2-inch scar on the medial 
aspect and many healed arthroscopic scars.  The right knee 
exhibited 0 degrees' active extension and 120 degrees' active 
flexion, with pain and weakness.  X-rays of the right knee 
were negative, except for a 15-mm osteochondroma in the joint 
space.  The examiner remarked that appellant had restricted 
motion, which during a flare-up would perhaps worsen by 
another 10-15 degrees.  

An October 2000 rating decision granted service connection 
and assigned a 10 percent evaluation for residuals of a right 
meniscectomy with degenerative joint disease of the right 
knee (coded under 5299-5003 for degenerative arthritis).  

Private clinical records reveal that in May 2001, appellant 
reportedly did a lot of woodworking and heavy lifting, 
resulting in right knee pain.  Clinically, the right 
quadriceps and calf were smaller than those in the other leg.  
The right knee was described as having good range of motion 
and "2+" medical collateral ligamentous laxity.  An MRI of 
the right knee was interpreted as showing a questionable 
medial meniscal tear of the posterior aspect.  The lateral 
meniscus and anterior/posterior cruciate and collateral 
ligaments were intact.   

In a July 2001 written statement, a private physician 
"T.V.M.", M.D., reported that appellant had moderate 
arthritis of the right knee with moderate medial collateral 
ligament instability.  

In a September 2001 written statement, a private chiropractor 
"T.H.P.", reported that appellant had experienced increased 
right knee pain that caused gait impairment and adversely 
affected functional capacity to work; that knee function had 
been adequate until the last 2-3 years; and that the "knee 
pain has also been adversely affecting his low back 
condition."

A September 2001 VA clinical record revealed that appellant's 
right knee had full range of motion and stable collateral 
ligaments, although there was exquisite medial joint line 
tenderness.  

On November 2001 VA orthopedic examination, appellant's 
complaints included that the right knee gave way, especially 
on strenuous activities or walking on uneven ground.  He wore 
a simple knee brace.  Clinically, there was some medial 
collateral ligamentous laxity and mild medial rotational 
instability with pain.  Approximately 5 degrees' proximal 
tibial varus was noted, bilaterally.  There was no cruciate 
ligamentous laxity or effusion.  The right thigh and calf 
measured 1/4 inch larger and 1 and a 1/4 inch smaller than the 
respective left thigh and calf.  The right knee exhibited 0 
degrees' extension and 130 degrees' flexion.  It should be 
pointed out that normal ranges of motion of the knee are 
considered 0 degrees' extension and 140 degrees' flexion.  
See 38 C.F.R. § 4.71, Plate II, (2003).  Gait was described 
as good without obvious limp.  The examiner remarked that 
episodes of pain and swelling from excessive activities would 
tend to restrict range of motion to 10 degrees' extension and 
90 degrees' flexion, which might occur an average of 3-5 
times per month, lasting 24-48 hours.  Post-traumatic 
degenerative arthritis of the right knee, primarily medial 
compartment, with mild rotational instability was diagnosed.

A February 2002 rating decision confirmed a 10 percent 
evaluation for residuals of a right meniscectomy with 
degenerative joint disease of the right knee and assigned a 
separate 20 percent evaluation for residuals of a right 
meniscectomy with instability of the right knee.  

VA clinical records reveal that in May 2002, appellant's 
right knee had medial joint line tenderness, full ranges of 
motion, and stable collateral/cruciate ligaments.  X-rays 
revealed early degenerative changes, noted as essentially 
good in appearance for his age group.

In a July 2002 written statement, a private chiropractor 
"T.H.P.", reported treating appellant for chronic 
musculoskeletal injuries since 1985; that during that period, 
two of his primary complaints were right knee and right-sided 
low back pain; that he had developed right knee arthritis, 
loss of motion, stiffness, swelling, and pain; and that as a 
result of "these problems the knee has consistently 
aggravated his lumbosacral region.  [Appellant] also suffers 
from low back pain caused by an unstable sacroiliac joint....  
Due to the poor mechanical functioning of the knee the low 
back is constantly aggravated.  This aggravation is caused by 
the compensation in his gait for the dysfunctional knee."

VA Vocational Rehabilitation counseling records indicated 
that appellant graduated high school and a state police 
academy; had been employed full time as a state trooper 
criminal investigator from 1947 to 1964, as a full time 
liquor distributor sales representative from 1964 to 1984, as 
a full time real estate broker from 1970 to 1984, and as a 
part-time, self-employed custom woodworker from 1985 to 2001, 
averaging $3,000 per month (appellant noted that he was 
unable to continue physical labor due to knee and back 
injuries).  The VA counseling psychologist certified that 
appellant's service-connected disability materially 
contributed to impairment of employability; that he had 
serious employment handicap; and that achievement of a 
vocational goal was not feasible.  

In a September 2002 written statement, a private physician 
"T.V.M.", reported that appellant had very significant 
deterioration of the right knee joint consistent with end-
stage degenerative arthritis in the medial compartment.  
Additionally, he opined that the right knee dysfunction 
resulted in appellant's "loss of ability to do his work in 
the wood shop, and will require him to pursue other types of 
work, i.e. sedentary, if he has an interest in continuing to 
work."  

VA clinical records reveal that in March 2003, appellant 
complained of right knee pain.  Clinically, there was a 
marked varus thrust to his gait.  The right knee had stable 
collateral/cruciate ligaments and medial joint line 
tenderness.  X-rays revealed varus deformity, but were noted 
as relatively free of any significant degenerative changes.  
Replacement knee surgery was not recommended in light of the 
"benign-looking x-rays."  

On July 2003 VA orthopedic examination, the examiner stated 
that the claims file had been reviewed.  Appellant's 
complaints included right knee flare-ups occurring 2-3 times 
per month, causing him to limp "some"; and that when this 
occurred, his back would flare-up.  Clinically, the right 
thigh measured a half-inch larger than the other thigh.  
Muscle strength was symmetrical in the lower extremities.  
There was no right knee effusion and only minimal crepitus on 
motion.  There was some pain on mediolateral rotation of that 
knee.  Mild valgus alignment of the right leg and a slightly 
narrowed medial compartment were noted.  Significantly, the 
cruciate ligaments were intact and the medial collateral 
ligaments were only slightly lax.  Bony spurs on the 
mediofemoral condyle were tender.  The right knee exhibited 0 
degrees' extension and 125 degrees' flexion, with some 
discomfort during the last 10 degrees of flexion.  Diagnoses 
were degenerative joint disease of the right knee involving 
mainly the medial compartment with mild varus deformity; and 
lumbar spine degenerative spondylosis likely with spinal 
stenosis.  The examiner opined that appellant's complaints of 
increased back pain with right knee condition flare-ups were 
consistent with a "limp-triggered irritation of his low back 
condition.  The low back condition, however, returns to 
baseline once the knee flare-up has subsided.  In general, 
his gait was described as relatively good for [an advanced 
age person]."  Additionally, the examiner stated that 
appellant's knee condition "is not deemed to have a 
permanent aggravating effect upon his back condition.  
Overall, both the right knee and the lower back conditions 
have been adversely affected, as expected, by the aging 
process...." 

During a July 2003 RO hearing and a February 2004 
videoconference hearing, appellant testified, in essence, 
that the right knee was weak intermittently; that he could 
not stand on it for any length of time on a concrete floor; 
and that it was painful and unstable.  He stated that he was 
able to attend church but could not kneel; and that he was 
unable to lift lumber.  He explained that although he 
developed a custom woodworking business since his SSA 
disability retirement and earned approximately $40,000 a 
year, after about 18 years, he could no longer maintain the 
work due to his worsening knee, back, and hearing problems.  

In a March 2004 written statement, a private chiropractor 
"T.H.P.", reported, in pertinent part, that during right 
knee flare-ups, weightbearing on appellant's right leg 
becomes difficult and that as a result, "the knee pain 
causes increased low back pain as a result of his altered 
gait.  He suffers increased disability to his lumbar area as 
a result of his ongoing knee problem."  

In an April 2004 written statement, a private physical 
therapist reported that appellant was a former patient 20 
years ago; and that his right knee pain and back problems 
"perpetuated" each other based on perpetuating kinematic 
and kinetic dysfunction.  

I.  Service Connection for a Low Back Disability Secondary to 
Right Knee Disability.

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

Parenthetically, appellant's service medical records do not 
include any complaints, findings, or diagnoses pertaining to 
a low back disability.  

A September 1987 SSA ALJ's decision noted that the clinical 
evidence of record showed a history of low back problems 
since 1974; that in September 1984, a private treating 
chiropractor reported that x-rays of the lumbar spine had 
shown degenerative changes; that in 1985, an orthopedic 
examination had shown a good gait and no instability of the 
right knee; and that in 1986, x-rays had shown a normal right 
knee and only minimal degenerative changes of the lumbar 
spine.  Significantly, the ALJ's decision indicated that 
appellant's advanced age was a factor.  

It is also very significant that the post-service clinical 
evidence prior to the onset of appellant's low back 
disability, variously diagnosed as a strain, spondylosis, and 
arthritis, did not reflect any significant altered gait due 
to the service-connected right knee disability.  In fact, 
even as recently as an August 2000 VA examination, 
appellant's gait was clinically described as essentially 
normal.  

The positive evidence includes an April 2004 written 
statement from a private physical therapist, which reported 
that appellant's right knee pain and back problems 
"perpetuated" each other, and 2002 and March 2004 written 
statements, in which a private chiropractor reported that 
appellant's right knee disability had "aggravated" his 
lumbosacral region by the compensation in his gait for the 
dysfunctional knee.  However, the Board assigns very minimal, 
if any, probative weight to those written statements, 
particularly since the post-service clinical evidence prior 
to the onset of appellant's low back disability, variously 
diagnosed as a strain, spondylosis, and arthritis, did not 
reveal any significant altered gait due to the service-
connected right knee disability.  Furthermore, a substantial 
negative piece of evidence is a July 2003 VA orthopedic 
examination report, in which the examiner opined that 
appellant's right knee condition did not have a permanent 
aggravating effect upon his back condition.  

Where a claimant's service-connected disability aggravates, 
but is not the proximate cause of, a non-service-connected 
disability, service connection may be granted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen, at 
7 Vet. App. 445, 448.  However, in Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991), the Court held that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, as contrasted to 
symptoms, is worsened."  

The Board attaches greater probative weight to this VA 
medical opinion that appellant's right knee condition did not 
have a permanent aggravating effect upon his back condition 
than said private medical statements, because (a) the VA 
examiner stated that the claims file had been reviewed, and 
(b) he provided a detailed rationale for the medical 
conclusions rendered; specifically, that appellant's gait was 
not shown to be significantly impaired; that episodes of 
limp-triggered irritation of his low back condition were not 
indicative of permanent worsening, since the low back 
condition would return to baseline once the knee flare-up had 
subsided; and that the low back condition had been adversely 
affected by the aging process.  As the Court has stated in 
Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  

While the Board has considered the statements and testimony 
by appellant, these do not constitute competent evidence with 
respect to medical causation, diagnosis and treatment.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1991).

Thus, the Board concludes that based on the entire 
evidentiary record, appellant's low back disability has not 
been shown by credible, competent evidence to be related to a 
service-connected disability.  Consequently, the Board 
concludes that the negative evidence outweighs any positive 
evidence as to whether appellant's low back disability is 
related to the service-connected right knee disability in 
question.  Therefore, secondary service connection for a low 
back disability is not warranted.


II.  An Initial Evaluation in Excess of 20 Percent for Right 
Knee Instability; and an Increased Rating in Excess of 10 
Percent for Right Knee Arthritis

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected right 
knee disabilities on appeal in the context of the total 
history of those disabilities, particularly as they affect 
the ordinary conditions of daily life, including employment, 
as required by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 
and other applicable provisions.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With respect to the issue of entitlement to an initial rating 
in excess of 20 percent for the right knee based on 
instability, significantly in 1997, a VA General Counsel 
opinion held that a claimant with arthritis and instability 
of a knee may be rated separately under Diagnostic Code 5003 
and Diagnostic Code 5257 based on additional disability.  See 
VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  A subsequent 
February 2002 rating decision assigned a separate rating of 
20 percent for residuals of a right meniscectomy, manifested 
by right knee instability, in addition to the 10 percent 
evaluation already in effect for the right knee disability 
based on degenerative joint disease.  The rating action was 
based, in part, on a November 2001 VA orthopedic examination, 
which revealed medial collateral ligamentous laxity with only 
mild medial rotational instability with pain.  There was no 
cruciate ligamentous laxity.  Gait was described as good 
without obvious limp.  In March 2003, VA clinical records 
revealed that the right knee had stable collateral/cruciate 
ligaments, despite medial joint line tenderness.  On July 
2003 VA orthopedic examination, the cruciate ligaments were 
intact and the medial collateral ligaments were only slightly 
lax, with some pain on mediolateral rotation of that knee.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 10 
percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  The overall 
clinical evidence indicates that appellant's right knee joint 
instability is no more than slight, although requiring 
utilization of a knee brace.  Thus, on this point in 
controversy as to knee instability, the Board concludes that 
the negative evidence, including the consistent medical 
description of right knee ligamentous laxity/instability as 
only slight, outweighs any positive evidence.

With respect to the issue of entitlement to an increased 
rating in excess of 10 percent for the right knee based on 
limitation of motion due to arthritis, traumatic/degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Codes 5003 and 5010.

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.

Limitation of extension of either leg to 10 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that extension be limited to 15 degrees.  A 30 
percent evaluation requires that extension be limited to 20 
degrees.  A 40 percent evaluation requires that extension be 
limited to 30 degrees.  A 50 percent evaluation requires that 
extension be limited to 45 degrees.  38 C.F.R. Part 4, Code 
5261.

Since November 2001 and July 2003 VA orthopedic examinations 
reported right knee extension as a normal 0 degrees, it is 
the Board's opinion that the criteria for an increased 
evaluation in excess of 10 percent for the right knee 
disability based on limitation of motion due to arthritis 
have not been more nearly met under Diagnostic Code 5261, 
since a 20 percent evaluation requires that extension be 
limited to at least 15 degrees.  That degree of limitation of 
extension has not been shown by the overall clinical evidence 
of record.  Additionally, an evaluation in excess of 10 
percent would not be warranted under Diagnostic Code 5260, 
since the November 2001 and July 2003 VA orthopedic 
examinations reveal no less than 125 flexion of the right 
knee.  In fact, limitation of flexion did not even meet the 
criteria for a compensable evaluation under Diagnostic Code 
5260.  Although on November 2001 VA examination, the examiner 
remarked that episodes of pain and swelling from excessive 
activities would tend to restrict range of motion to 10 
degrees' extension and 90 degrees' flexion, even that degree 
of limitation of extension and flexion would not meet the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5260 or 5261.  

Thus, it is the Board's opinion that an increased rating in 
excess of the currently assigned 10 percent for the service-
connected right knee disability based upon limitation of 
motion due to arthritis would not be warranted, since the 
recorded limitation of extension or flexion measurements did 
not meet the criteria for a higher evaluation under 
Diagnostic Code 5260 or 5261.  

Although appellant experiences painful knee motion as 
alleged, Diagnostic Code 5003 or 5010 for rating arthritis 
specifically encompasses painful motion, since a compensable 
rating thereunder for limitation of motion requires that 
"[l]imitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion (emphasis added)."  Thus, any 
painful knee motion is adequately compensated for under the 
10 percent rating for the service-connected right knee based 
on arthritis.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
To assign an additional separate rating for painful knee 
motion under 38 C.F.R. §§ 4.10, 4.40, and/or 4.45, would 
constitute pyramiding, since it would compensate for the same 
knee pain as associated with the service-connected arthritis 
of that knee.  See 38 C.F.R. § 4.14 (2003) and Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

The Board has considered the applicability of rating the 
right knee disabilities under other appropriate diagnostic 
codes, such as Diagnostic Code 5256.  However, since 
ankylosis of the right knee has not been clinically shown or 
even approximated, a higher rating would not be in order 
under Diagnostic Code 5256.

The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disabilities.  38 C.F.R. § 4.1.

The clinical evidence does not reflect that the service-
connected right knee disabilities present such an exceptional 
or unusual disability picture as to warrant consideration of 
an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
particular, the service-connected right knee disabilities did 
not preclude ambulation nor required frequent 
hospitalizations.

The separate 10 percent and 20 percent ratings respectively 
assigned by the RO for arthritis and instability of the right 
knee more than adequately compensate appellant for any 
painful motion and other associated functional impairment of 
that knee that he may experience.  Thus, since the 
appellant's right knee exhibits considerable ranges of motion 
and no more than slight instability, and does not preclude 
ambulation, the service-connected right knee disabilities in 
question are adequately compensated for by the separate 10 
percent and 20 percent ratings in effect based on limitation 
of motion due to arthritis and instability.  The benefit-of-
the-doubt doctrine is inapplicable, since the preponderance 
of the evidence is against allowance of the right knee 
disabilities rating issues on appeal, for the aforestated 
reasons.


III.  A Total Rating Based Upon Individual Unemployability.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating is based primarily on the average 
impairment of earning capacity, that is, upon the economic or 
industrial handicap which must be overcome and not from 
individual success in overcoming it.  However, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to particular effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effect of 
combinations of disability.  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.

Service connection is in effect for bilateral hearing loss, 
currently assigned a 50 percent evaluation; residuals of a 
right meniscectomy with right knee instability, currently 
assigned a 20 percent evaluation; residuals of a right 
meniscectomy with degenerative joint disease of the right 
knee, currently assigned a 10 percent evaluation; and 
tinnitus, currently assigned a 10 percent evaluation.  Thus, 
the service-connected disabilities are presently considered a 
combined 70 percent disabling.  See 38 C.F.R. § 4.25 (2003) 
Combined Ratings Table.  Since the service-connected 
disabilities are currently considered a combined 70 percent 
disabling, appellant does meet the eligibility percentage 
standards set forth in 38 C.F.R. § 4.16(a) for assignment of 
a total disability rating based on individual 
unemployability.  However, the question for resolution is 
whether the service-connected disabilities in fact preclude 
substantially gainful employment.

The appellant reportedly graduated high school and a state 
police academy, was employed as a full-time state trooper 
criminal investigator, liquor distributor sales 
representative, and real estate broker prior to the mid-
1980's; and last worked as a part-time, self-employed custom 
woodworker in 2001.  The service-connected right knee 
disabilities, while limiting his employment options to some 
extent, would not prevent relatively sedentary, nonstrenuous 
industrial activities, such as those not requiring a 
substantial degree of ambulation.  Although he has low back 
pain complaints, service connection is not in effect for a 
low back disability and it should be emphasized that non-
service-connected disabilities may not be considered in 
determining the issue of entitlement to a total rating.

The negative evidence includes the fact that appellant's 
service-connected right knee disabilities do not preclude 
ambulation.  Appellant's other service-connected disabilities 
involving hearing loss and tinnitus have not been clinically 
shown to be so severe as to prevent conversational hearing.  
Although the evidentiary record indicates that appellant has 
advanced age and has conditions including a low back 
disability adversely affecting industrial adaptability, age 
and non-service-connected conditions may not be considered in 
deciding this appellate issue, to the extent their effect on 
employability may reasonably be distinguishable from that of 
service-connected disabilities.  See 38 C.F.R. §§ 4.16(a) and 
4.19.

However, the positive evidence includes the fact that on 
recent August 2003 VA audiologic examination, appellant 
reported significant conversational hearing impairment, 
particularly with respect to the right ear and on telephone 
use.  Appellant complained of constant tinnitus.  Clinically, 
average pure tone thresholds were 69 and 50 decibels for the 
right and left ears, respectively, with speech recognition 
ability of 12 percent and 66 percent, respectively.  The 
examiner stated that the results indicated mild to profound 
sensorineural hearing loss for the right ear and moderately-
severe to severe sensorineural hearing loss for the other 
ear; and constant bilateral tinnitus.  Appellant's right knee 
disabilities would be expected to significantly limit more 
than light work activities, and his seriously deficient 
hearing, particularly the decreased right ear conversational 
level discrimination ability, would likely significantly 
restrict his industrial options even further.

Additionally, VA Vocational Rehabilitation counseling records 
included a certification by a psychologist that appellant had 
service-connected disability which materially contributed to 
impairment of employability; that he had serious employment 
handicap; and that achievement of a vocational goal was not 
feasible.  

It is reiterated that the appellant has apparently completed 
only high school. He has had a rather limited occupational 
background and reportedly has not been gainfully employed by 
others since the mid-1980's.  Although he reportedly remained 
active in a self-employed custom woodworker business and 
derived significant income from such arrangement, his actual 
business expenses are not of record, so it is unclear whether 
this part-time endeavor constituted more than "marginal" 
employment.  See 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  
It should be recognized that the 70 percent combined rating 
now assigned for the service-connected disabilities suggests 
that, insofar as average industrial impairment is concerned, 
the appellant does not retain a substantial industrial 
functioning capability.  

There is no competent, credible evidence of record indicating 
that the appellant is capable of performing some form of 
substantially gainful employment, such as relatively 
sedentary, nonstrenuous activities consistent with his 
educational and occupational background, based on the 
severity of his service-connected disabilities.

It is the Board's opinion that the positive and negative 
evidence is in relative equipoise as to whether appellant's 
service-connected disabilities preclude more than marginal 
employment; to wit, "substantially gainful employment."  
There is a lack of credible evidence to support the 
proposition that he is, in fact, employable, or that his 
unemployability is attributable primarily to disabilities for 
which service connection is not in effect.  His service-
connected disabilities have been shown to be rather serious, 
as reflected in the combined 70 percent evaluation now in 
effect.  The Board must consider only independent medical 
evidence to support its findings rather than provide its own 
medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

For the foregoing reasons, and without any clear or direct 
evidence of the appellant's ability to engage in gainful 
employment when considering solely the service-connected 
disabilities, the Board concludes that the service-connected 
disabilities more likely preclude substantially gainful 
employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a).  
Accordingly, entitlement to a total rating based on 
individual unemployability is granted.


ORDER

A total rating for compensation purposes based upon 
individual unemployability is granted, subject to the 
applicable provisions governing payment of monetary awards.  
To this extent, the appeal is allowed.

Service connection for a low back disability secondary to 
service-connected right knee disability, an initial 
evaluation in excess of 20 percent for residuals of a right 
meniscectomy with right knee instability, and an increased 
rating in excess of 10 percent for residuals of a right 
meniscectomy with degenerative joint disease of the right 
knee are denied.  To this extent, the appeal is disallowed.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



